Name: Commission Regulation (EC) No 2179/2002 of 6 December 2002 on special conditions for the granting of private storage aid for pigmeat
 Type: Regulation
 Subject Matter: animal product;  distributive trades;  trade;  agricultural structures and production;  international trade
 Date Published: nan

 Avis juridique important|32002R2179Commission Regulation (EC) No 2179/2002 of 6 December 2002 on special conditions for the granting of private storage aid for pigmeat Official Journal L 331 , 07/12/2002 P. 0011 - 0012Commission Regulation (EC) No 2179/2002of 6 December 2002on special conditions for the granting of private storage aid for pigmeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 1365/2000(2), and in particular Article 4(6) and Article 5(4) thereof,Whereas:(1) Intervention measures may be taken in respect of pigmeat if, on the representative markets of the Community, the average price for pig carcasses is less than 103 % of the basic price and is likely to remain below that level.(2) Market prices have fallen below that level and, given seasonal and cyclical trends, this situation could persist.(3) Intervention measures must be taken. These can be limited to the granting of private storage aid in accordance with Commission Regulation (EEC) No 3444/90 of 27 November 1990 laying down detailed rules for granting private storage aid for pigmeat(3), as amended by Regulation (EC) No 3533/93(4).(4) Under Article 3 of Council Regulation (EEC) No 2763/75 of 29 October 1975 laying down general rules for granting private storage aid for pigmeat(5), the Commission may decide to reduce or extend the storage period. As well as the amounts of aid for specific periods of storage, the amounts to be added or deducted in the event that the Commission adopts such a decision should be fixed.(5) In order to facilitate administrative and control work relating to the conclusion of contracts, minimum quantities should be fixed.(6) The security should be fixed at a level that will ensure storers fulfil their contractual obligations.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 11. From 9 December 2002 applications for private storage aid may be lodged in accordance with Regulation (EEC) No 3444/90. The list of products eligible for aid and the relevant amounts are set out in the Annex hereto.2. Should the Commission extend or reduce the period of storage, the amount of aid shall be adjusted accordingly. The supplements and deductions per month and per day are set out in columns 6 and 7 of the Annex.Article 2The minimum quantities per contract and per product shall be:(a) 10 tonnes for boned products;(b) 15 tonnes for other products.Article 3The security shall be 20 % of the amounts of aid set out in the Annex.Article 4This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 156, 29.6.2000, p. 5.(3) OJ L 333, 30.11.1990, p. 22.(4) OJ L 321, 23.12.1993, p. 9.(5) OJ L 282, 1.11.1975, p. 19.ANNEX>TABLE>